Citation Nr: 1428076	
Decision Date: 06/20/14    Archive Date: 06/26/14

DOCKET NO.  08-11 921	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Wichita, Kansas


THE ISSUES

1.  Entitlement to a rating in excess of 10 percent for service-connected cervical strain with headaches. 

2.  Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU) prior to October 12, 2010.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

The Veteran and his wife



ATTORNEY FOR THE BOARD

R. Tyson, Associate Counsel


INTRODUCTION

The Veteran served on active duty from January 1966 to May 1969. 

This matter comes to the Board of Veterans' Appeals (Board) on appeal from an October 2005 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) located in Cleveland, Ohio, which denied a rating higher than 10 percent for the cervical spine condition, and a February 2007 rating decision by the RO in Wichita, Kansas, which denied TDIU.

The Veteran testified at a January 2010 Videoconference hearing before a Veterans Law Judge, who has since retired from the Board.  A complete transcript of the hearing is of record.  In August 2013, the Board sent the Veteran a letter informing him that the Veterans Law Judge who presided at his hearing is no longer with the Board and asking him if he wished to attend another hearing before a Veterans Law Judge who would render a determination in his case.  The Board gave the Veteran 30 days to respond.  However, nearly a year has passed without response from the Veteran.  Therefore, the Board will proceed to evaluate the appeal.  See 38 U.S.C.A. §§ 7102, 7107(c) (West 2002); 38 C.F.R. § 20.707 (2013).

In February 2010, the Board remanded this claim to the RO to obtain relevant records from the Social Security Administration.  That was accomplished, and the case was returned to the Board in 2012.

In November 2013, the Board decided to obtain a Veterans Health Administration opinion.  A copy of the expert medical opinion was provided to the Veteran, and, in April 2014, he replied that he had no further evidence to submit.  The representative noted in the May 2014 written brief to the Board that the Veteran waived RO consideration of the VHA opinion.

Finally, as discussed in more detail below, the Veteran filed a formal TDIU claim in July 2006, and the Board previously remanded that claim.  The RO then granted TDIU in a February 2012 rating decision, with an effective date of October 12, 2010.  It appears the RO concluded this was a full grant of the benefits sought, as the issue was not included in the supplemental statement of the case.  However, considering that the Veteran's TDIU claim had been pending since 2006, it cannot be said that a 2010 effective date was a full grant of benefits.  This issue is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.

The Board has not only reviewed the Veteran's physical claims file but also the Veteran's electronic files on the "Virtual VA" and VBMS systems to insure a total review of the evidence.


FINDINGS OF FACT

1.  The cervical spine surgical procedures in 2004 and 2007 were a result of service-connected cervical strain and any residual effects of these procedures are considered part and parcel of the service-connected disability for rating purposes. 

2.  Prior to August 2007, the Veteran's cervical strain disability manifested by headaches, reduced range of motion, with forward flexion to 20-25 degrees, chronic pain with certain movements of the neck such as turning his head, radiculopathy to the left arm and numbness. 

3.  Since August 2007, the Veteran's headaches occur in less severity and frequency and are manageable with over-the-counter medications.  However, the Veteran has further reduced range of motion of the cervical spine as a residual effect of his most recent October 2007 surgical procedure, with forward flexion to 15 degrees, and has had to undergo extensive pain management procedures.

4.  The Veteran's headaches of record initially occurred one to two times per day and caused the Veteran discomfort, but did not significantly interfere in his daily activities by causing exhaustion.  These headaches have now resolved with the use of a pain pump.  

5.  The Veteran has C6-C7 left radiculopathy of the left upper extremity, which causes numbness, reduced range of motion, and pain, warranting a separate rating.  


CONCLUSIONS OF LAW

1.  Prior to August 2007, the criteria for a rating of 20 percent for service-connected cervical spine strain with headaches were met, but no higher.  38 U.S.C.A. §§ 1155, 5107 (West 2002 and Supp. 2013); 38 C.F.R. §§ 4.1, 4.2, 4.3, 4.7, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code (DC) 5237 (2013).

2.  Since August 1, 2007, the criteria for a rating of 30 percent for service-connected cervical spine strain with headaches have been met, but no higher.  38 U.S.C.A. §§ 1155, 5107 (West 2002 and Supp. 2013); 38 C.F.R. §§ 4.1, 4.2, 4.7, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code (DC) 5237 (2013).

3.  The criteria for a separate rating for headaches associated with the Veteran's service-connected cervical spine strain were not met at any time.  38 U.S.C.A. §§ 1155, 5107 (West 2002 and West Supp. 2013); 38 C.F.R. §§ 4.1, 4.2, 4.3, 4.7, 4.10, 4.124a, Diagnostic Code 8100 (2013).

4.  The criteria for a separate compensable rating of 20 percent for the left upper extremity radiculopathy associated with the Veteran's service-connected cervical spine strain are met.  38 U.S.C.A. §§ 1155, 5107 (West 2002 and Supp. 2013); 38 C.F.R. §§ 4.1, 4.2, 4.3, 4.7, 4.10, 4.124a, Diagnostic Codes 8510 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Legal Criteria: Increased Ratings

Disability evaluations (ratings) are determined by evaluating the extent to which a veteran's service-connected disability adversely affects his ability to function under the ordinary conditions of daily life, including employment, by comparing the symptomatology with the criteria set forth in the Schedule for Rating Disabilities (Rating Schedule).  38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 4.2, 4.10.

In evaluating a disability, the Board considers the current examination reports in light of the whole recorded history to ensure that the current rating accurately reflects the severity of the condition.  The Board has a duty to acknowledge and consider all regulations that are potentially applicable.  Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  The medical as well as industrial history is to be considered, and a full description of the effects of the disability upon ordinary activity is also required.  38 C.F.R. §§ 4.1, 4.2, 4.10.

Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  See 38 C.F.R. § 4.7.  Reasonable doubt regarding the degree of disability will be resolved in the veteran's favor.  38 C.F.R. § 4.3. 

In view of the number of atypical instances it is not expected, especially with the more fully described grades of disabilities, that all cases will show all the findings specified.  Findings sufficiently characteristic to identify the disease and the disability therefrom, and above all, coordination of rating with impairment of function will, however, be expected in all instances.  38 C.F.R. § 4.21.  At the time of an initial rating, separate ratings can be assigned for separate periods of time based on facts found, a practice known as "staged" ratings.  Fenderson v. West, 12 Vet. App. 119, 126 (1999).  Where entitlement to compensation has already been established and an increase in the disability rating is at issue, it is the present level of disability that is of primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).   Nevertheless, where the evidence contains factual findings that show a change in the severity of symptoms during the course of the rating period on appeal, assignment of staged ratings would be permissible.  Hart v. Mansfield, 21 Vet. App. 505 (2007).

Rating Disabilities of the Cervical Spine

Disabilities of the cervical spine are rated under the General Rating Formula for Diseases and Injuries of the Spine (for Diagnostic Codes 5235 to 5243, unless 5243 is evaluated under the Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes).  Ratings under the General Rating Formula for Diseases and Injuries of the Spine are made with or without symptoms such as pain (whether or not it radiates), stiffness, or aching in the area of the spine affected by residuals of injury or disease. 

The General Rating Formula for Diseases and Injuries of the Spine provides ratings from 10 percent through 40 percent affecting the cervical spine.  A 10 percent rating, which the Veteran currently has, is warranted for forward flexion of the cervical spine greater than 30 degrees, but not greater than 40 degrees, or combined range of motion of the cervical spine greater than 170 degrees, but not greater than 335 degrees, or muscle spasm, guarding, or localized tenderness not resulting in abnormal gait or spinal contour, or vertebral facture with loss of 50 percent or more of the height.  The next highest 20 percent rating is warranted for forward flexion of the cervical spine greater than 15 degrees but not greater than 30 degrees; or, the combined range of motion of the cervical spine not greater than 170 degrees; or, muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis.  The next highest 30 percent rating is warranted for forward flexion of the cervical spine to 15 degrees or less or favorable ankylosis of the entire cervical spine.  The highest 40 percent rating for cervical strain is warranted for unfavorable ankylosis of the entire cervical spine.  38 C.F.R. § 4.71a, Diagnostic Code 5237.

Note (1) to the rating formula specifies that any associated objective neurologic abnormalities, including, but not limited to, bowel or bladder impairment, should be separately evaluated under an appropriate diagnostic code.

Note (2) (See also Plate V) provides that, for VA compensation purposes, normal forward flexion of the cervical spine is zero to 45 degrees, extension is zero to 45 degrees, left and right lateral flexion are zero to 45 degrees, and left and right lateral rotation are zero to 80 degrees. The combined range-of-motion refers to the sum of the range of forward flexion, extension, left and right lateral flexion, and left and right rotation.  The normal combined range-of-motion of the cervical spine is 340 degrees.  The normal ranges of motion for each component of spinal motion provided in this note are the maximum that can be used for calculation of the combined range-of-motion.

Note (3) provides that, in exceptional cases, an examiner may state that because of age, body habitus, neurologic disease, or other factors not the result of disease or injury of the spine, the range-of-motion of the spine in a particular individual should be considered normal for that individual, even though it does not conform to the normal range-of-motion stated in Note (2).  Provided that the examiner supplies an explanation, the examiner's assessment that the range-of-motion is normal for that individual will be accepted.

Note (4) instructs to round each range-of-motion measurement to the nearest five degrees.

Note (5) provides that, for VA compensation purposes, unfavorable ankylosis is a condition in which the entire thoracolumbar spine, or the entire spine is fixed in flexion or extension, and the ankylosis results in one or more of the following: difficulty walking because of a limited line of vision; restricted opening of the mouth and chewing; breathing limited to diaphragmatic respiration; gastrointestinal symptoms due to pressure of the costal margin on the abdomen; dyspnea or dysphagia; atlantoaxial or cervical subluxation or dislocation; or neurologic symptoms due to nerve root stretching.  Fixation of a spinal segment in neutral position (zero degrees) always represents favorable ankylosis.  38 C.F.R. § 4.71a. 

The Diagnostic Codes for the spine are as follows: 5235 Vertebral fracture or dislocation; 5236 Sacroiliac injury and weakness; 5237 Lumbosacral or cervical strain; 5238 Spinal stenosis; 5239 Spondylolisthesis or segmental instability; 
5240 Ankylosing spondylitis; 5241 Spinal fusion; 5242 Degenerative arthritis of the spine (see also DC 5003); 5243 Intervertebral disc syndrome.  As the disability at issue affects the cervical spine, the only applicable diagnostic code available to the Veteran is 5237.  

Intervertebral disc syndrome (preoperatively or postoperatively) may be evaluated either under the General Rating Formula for Diseases and Injuries of the Spine or under the Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes, whichever method results in the higher evaluation when all disabilities are combined.  See 38 C.F.R. § 4.25 (Combined Ratings Table).

The Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes (IVDS), effective September 26, 2003, provides ratings from 10 percent to 60 percent.  A 10 percent disability rating is for IVDS with incapacitating episodes having a total duration of at least one week but less than 2 weeks during the past 12 months.  A 20 percent disability rating is for IVDS with incapacitating episodes having a total duration of at least 2 weeks but less than 4 weeks during the past 12 months.  A 40 percent disability rating is for IVDS with incapacitating episodes having a total duration of at least 4 weeks but less than 6 weeks during the past 12 months.  A 60 percent disability rating is for IVDS with incapacitating episodes having a total duration of at least 6 weeks during the past 12 months.  

An incapacitating episode is defined as a period of acute signs and symptoms due to IVDS that required bed rest prescribed by a physician and treatment by a physician. 38 C.F.R. § 4.71a .

When evaluating disabilities of the musculoskeletal system, 38 C.F.R. § 4.40 allows for consideration of functional loss due to pain and weakness causing additional disability beyond that reflected on range-of-motion measurements.  DeLuca v. Brown, 8 Vet. App. 202 (1995).  Further, 38 C.F.R. § 4.45 provides that consideration also be given to decreased movement, weakened movement, excess fatigability, incoordination, and pain on movement, swelling, and deformity or atrophy of disuse.  Painful motion is considered limited motion at the point that the pain actually sets in.  See VAOPGCPREC 9-98. 

With any form of arthritis, painful motion is an important factor of disability, the facial expression, wincing, etc., on pressure or manipulation, should be carefully noted and definitely related to the affected joints.  The intent of the rating schedule is to recognize painful motion with joint or periarticular pathology as productive of disability.  It is the intention to recognize actually painful, unstable, or malaligned joints, due to healed injury, as entitled to at least the minimum compensable rating for the joint.  Crepitation either in the soft tissues such as the tendons or ligaments, or crepitation within the joint structures should be noted carefully as points of contact which are diseased.  Flexion elicits such manifestations.  38 C.F.R. § 4.59.

II.  Analysis: Evaluating Cervical Strain

In the present claim, the Veteran contends that he is entitled to a rating in excess of 10 percent for cervical strain with headaches.   The Veteran sustained traumatic injury to his cervical spine during his service in Vietnam in the late 1960s, for which the Veteran was service connected and received a rating of 10 percent.  After over 30 years without any reported change in his condition, the Veteran reported worsening neck pain with headaches in late October 2003, a few months prior to his increased rating claim was received by VA in January 2004.  

The Veteran was formally evaluated for this worsening in late October 2003 and early November 2003.  He told his private treating physician that he had a near constant headache that radiated from his occiput over his head down through his neck to his left and right arm.  He also reported pain when he sneezed or coughed.  The Veteran's private treating physician recommended the Veteran undergo a series of diagnostic tests to assess the root cause of his increased pain.  An October 2003 MRI of the Veteran's cervical spine revealed significant multilevel degenerative changes of the upper cervical spine that caused spinal stenosis at multiple segments.  

The basis of the RO's denial of this claim was that the degenerative changes shown in 2003 - more than three decades after service - were not part of the service-connected disorder, which was characterized as a strain.  VA obtained three opinions on this point, the first in October 2005, the second in December 2009, and the third in March 2014.  The first and third opinions were provided by VA and the second opinion was provided by the Veteran's private pain management specialist/physician.  All three physicians opined that it was possible that the surgical procedures were related to the service-connected cervical strain, but could not provide a conclusive answer.  Without any physician being able to conclusively tie the surgeries to the service-connected cervical spine disability, the converse is also true - that these physicians could not conclusively rule out such a relationship.  Therefore, the Board grants the Veteran the benefit of the doubt on this issue and finds these surgical procedures related to his service-connected cervical strain disability.  

Physical examination of the cervical spine in November 2003 by Dr. Holiday, included range of motion tests.  He could flex his neck "nearly down completely" and had decreased extension.  He also had a 50 percent reduction of the right and left lateral rotation and right and left lateral flexion.  Although the physician made note of some reduction in forward flexion and extension, the physician did not expound on the actual result of these range of motion tests, which would prove useful for rating purposes.  However, considering that VA's regulations define normal range of cervical spine motion, a 50 percent reduction would be equivalent to bilateral rotation of approximately 40 degrees and bilateral lateral flexion to approximately 22-23 degrees.  This would be consistent with a rehab evaluation dated late October 2003, which showed right side bending (RSB) (what VA terms lateral flexion, see 38 C.F.R. § 4.71a, Plate V) to 22 degrees and left side bending to 42 degrees, as well as right rotation to 48 degrees and left rotation to 62 degrees.  The rehab evaluation indicated that flexion was within normal limits, which would be consistent with Dr. Holiday's note that he could flex his neck "nearly down completely," and extension to 24 degrees.    

Additional range of motion tests were conducted as part of the Veteran's increased rating claim in February 2004 during the first of three VA compensation and pension examinations of the Veteran's cervical spine.  This examination was conducted nine days after the Veteran's first surgical fusion of the cervical spine.  The Veteran had a noticeable reduction in range of motion from the February 2004 examination with forward flexion at 5 degrees, extension at 10 degrees; right lateral flexion at 20 degrees; left lateral flexion at 15 degrees; right lateral rotation at 20 degrees and left lateral rotation at 25 degrees.  

The Veteran was presented with two other opportunities for range of motion tests in 2005, the first in January and the second in October, which gave a more accurate evaluation of the Veteran's neck functioning.  The January 2005 examination range of motion tests revealed forward flexion at 25 degrees; extension at 20 degrees; left lateral flexion at 22 degrees; right lateral flexion at 15 degrees; left and right lateral rotation at 30 degrees each.  No radicular symptoms were seen on examination.  The Veteran stated that the pain reported initially had reduced, but that he still had some pain with flare-ups.    

The October 2005 examination yielded similar results to the January 2005 examination.  Range of motion tests revealed flexion at 20 degrees; extension at 20 degrees; left lateral flexion at 30 degrees; right lateral flexion at 10 degrees; left lateral rotation at 45 degrees; and right lateral rotation at 55 degrees with pain only noted with left lateral flexion consistent with previous diagnosis of left arm radiculopathy.  No ankylosis or abnormal gait was seen.  During the October 2005 examination, the Veteran noted that his headaches had significantly improved since the surgical procedure and flare ups occurred only three times per month.  Some of the more severe symptoms noted by the Veteran included increased neck pain with driving more than 18 miles, excessive rotation, or computer work.

Therefore, with the exception of the testing performed just after his 2004 surgery, which was not an accurate representation of his functional abilities, range of motion tests between roughly October 2003 and October 2005 showed:
* Flexion ranging from 20 degrees to normal;
* Extension ranging from 20-24 degrees;
* Right lateral flexion ranging from 10-22 degrees; 
* Left lateral flexion ranging from 22-42 degrees;
* Right rotation ranging from 30-55 degrees;
* Left rotation ranging from 30-62 degrees.

The findings of forward flexion to 20 degrees in October 2005 and forward flexion to 25 degrees in January 2005 would meet the criteria for a 20 percent rating.  Considering the extent of his credible complaints of pain and functional loss, the Board concludes it is appropriate to grant the 20 percent rating from the date of his claim for an increase.

After a period of time, in subsequent medical evaluations through his private treating physician and his local VA Medical Center, the Veteran noted worsening of his neck pain.  When follow-up diagnostic scans of the cervical spine were taken in October 2007, the presence of cervical stenosis was seen at C3-C7 prompting the Veteran to undergo a second surgical procedure, a laminectomy and posterior fusion from C3-C7.   Post-surgery, the record is silent regarding the cervical spine aside from medication refills until his third VA compensation and pension examination in 2008. 

At the January 2008 VA compensation and pension examination, the Veteran's third, he reported that his cervical spine symptoms had improved for six months after the first 2004 procedure, but worsened requiring him to undergo the October 2007 procedure.  He reports further improvement immediately following the 2007 surgical procedure, but noted increasingly reduced range of motion and intermittent numbness of the left arm causing problems with driving, but no impact on his activities of daily living such as bathing and dressing.  Range of motion tests revealed a significant reduction in range of motion of the cervical spine.  Cervical flexion was at 15 degrees, extension at 10 degrees; left lateral flexion at 15; right lateral flexion at 20 degrees; and right and left lateral rotation at 30 degrees each.  Increased pain and stiffness were noted by the examiner as a result of the reduced range of motion, but without any appreciable spasms and only minimal weakness in left hand grip and the absence of ankylosis, and/or abnormal gait. 

The 2008 range of motion tests revealed flexion to 15 degrees, consistent with a 30 percent rating.  However, considering that the Veteran's increased symptoms began in August 2007, with surgery following shortly thereafter in October 2007, the Board will consider the extent of his credible complaints of pain and functional loss, the Board concludes it is appropriate to grant the 30 percent rating from August 2007.  

After the January 2008 evaluation, the Veteran underwent pain management beginning in April 2009, beginning with epidural injections and later the installation of a pain pump in the Veteran's neck.  Within 9 months of beginning formal pain management, the Veteran reported a 75 percent decrease in his pain, and the effective resolution of the headaches that initially plagued him.  However, it is clear from his most recent statement to the Board that he continues to experience significant pain on a daily basis, which likely continues to affect his functional abilities, so the Board sees no reason to decrease the 30 percent rating.  

Therefore, to summarize, the Board is granting a 20 percent disability rating effective the date of the Veteran's claim in 2004 and a 30 percent rating effective August 2007.  A higher 40 percent rating is not warranted unless there is unfavorable ankylosis of the cervical spine, which is not shown.
Next, the Board has considered whether higher ratings would be warranted under Diagnostic Code 5243 based on incapacitating episodes.  As previously mentioned, Diagnostic Code 5243 deals with IVDS, which can include degenerative disc disease.  However, in order to meet the criteria for a compensable rating under this diagnostic code, the evidence must show that a physician ordered bed rest to treat the disorder.  In this case, no physician or other medical professional reported incapacitating episodes due to his cervical spine disability or ordered bed rest due to this disability.  Accordingly, he does not meet the criteria for a higher rating under DC 5243. 

The Board has also considered whether any alternate diagnostic codes might serve as a basis for an increased rating.  In this regard, the RO rated the Veteran's back disability under Diagnostic Code 5237, which addresses cervical strain, the only applicable code available to the Veteran based on the facts of record. 

The Board has also contemplated whether any separate evaluations are applicable here for additional disability or neurological disorders associated with the service-connected neck disability.  Such discussion occurs below.    

III.  Separate Ratings 

As provided in Note (1), the Board is directed to evaluate any associated objective neurological abnormalities under an appropriate diagnostic code. 38 C.F.R. § 4.71a, the Spine, General Rating Formula for Diseases and Injuries of the Spine, Note (1).

Headaches

The Veteran's service-connected disability includes headaches.  In a November 2003 private treatment examination report, the Veteran described headaches in the back of the head sometimes radiating to the front.  He reported that these headaches occur on a daily basis.  In evaluating these headaches, the Board examined the evidence against the diagnostic code for migraines, the most analogous code.  Migraine headaches are rated under 38 C.F.R. § 4.124a, Diagnostic Code 8100.  For a compensable 10 percent rating, the evidence of record must demonstrate prostrating attacks averaging one in two months over the last several months.  38 C.F.R. § 4124a, Diagnostic Code 8100.  Although prostrating attacks are not defined in the rating criteria, medical guidance used by the VA Compensation Service suggests that such an attack causes one a lack of strength to the point of exhaustion.  See VA Compensation Service's Medical Electronic Performance Support System.  A review of the record from the date of the Veteran's claim through the present has not shown evidence of prostrating attacks at any point during the appeals period.  

In the record, the Veteran described his headaches prior to the Veteran's first cervical fusion in February 2004.  He reported that he had one to two headaches per day and would feel as if he was about to blackout (See February 2004 VA Compensation and Pension Examination).  However, he never reported any associated weakness or fatigue with these headaches, as would be seen with a prostrating attack.  Additionally, he denied the occurrence of aura, scotomata, nausea, vomiting, or photophobia. 

Post-fusion, the Veteran reported that his headaches only got better.  By the January 2005 VA examination of the Veteran's cervical spine, he did not report any current history of headaches, only as found in his medical history.  The Veteran reports being headache free until May 2005.  In May 2005 during a primary care appointment at his local VA Medical Center, the Veteran reported some trouble with headaches which affected his sleep and required prescription pain medications to resolve such as Lortab.  However, by the October 2005 examination, the Veteran reported to the examiner that his headaches had dramatically improved to the point he only needed to take an aspirin for the onset of a headache to subside.  By this point, the Veteran reported headaches one to two times per month and treatable with medication.  

Several years later in 2009, the Veteran had a pain pump installed in his neck, which effectively resolved the remaining headaches.  

In conclusion, although the Veteran had headaches, they did not cause exhaustion rising to the severity of the type of headaches for rating level severity.  Additionally, with each additional treatment, the Veteran's headaches have improved to the point of resolution.  Accordingly, the Board finds a separate rating is not warranted for the Veteran's headaches associated with the cervical strain. 


Upper Left Extremity

The Board also considered whether left upper extremity radiculopathy documented of record also warranted a separate rating.  The Veteran reported pain in the upper left arm, forearm, and hand as a result of the cervical strain injury consistent with radiculopathy.  An October 2003 EMG confirmed the presence of chronic left C6, C7 radiculopathy.  

Disabilities of the peripheral nerve of upper radicular group (fifth and sixth cervical) are rated under Diagnostic Code 8510.  Ratings are assigned based on whether the paralysis of a particular nerve is complete or incomplete. The ratings that are assigned pursuant to that diagnostic code depend in part on whether an individual's major (dominant) or minor (non-dominant) extremity is being rated.  In the case at hand, the Veteran is right-hand dominant.  Therefore, his left upper extremity is rated as his minor extremity.  

Here, the Veteran has been evaluated for radiculopathy of the left upper extremity associated with his service-connected cervical strain under Diagnostic Code 8510, which addresses paralysis of the upper radicular group.  Neuritis and neuralgia of the upper radicular group incorporate the identical criteria.  See 38 C.F.R. § 4.124a , Diagnostic Codes 8610, 8710.  

Under Diagnostic Code 8510, a 20 percent rating is warranted for mild incomplete paralysis of the major or minor extremity; a 30 percent rating is warranted for moderate incomplete paralysis of the minor extremity; a 40 percent rating is warranted for severe incomplete paralysis of the minor extremity; and a 60 percent rating is warranted for complete paralysis of the minor extremity.  Complete paralysis consists of all shoulder and elbow movements lost or severely affected but with hand and wrist movements not affected.  38 C.F.R. § 4.124a, Diagnostic Code 8510 (2013). 

The term 'incomplete paralysis' with peripheral nerve injuries indicates a degree of loss or impaired function substantially less than the type pictured for complete paralysis given with each nerve, whether due to the varied level of the nerve lesion or to partial regeneration.  When the involvement is wholly sensory, the rating should be for mild, or at most, the moderate degree. See note at 'Diseases of the Peripheral Nerves' in 38 C.F.R. § 4.124a.

At a minimum, the Veteran has shown a mild impairment of the left arm consistent with a rating a 20 percent.  He has consistently complained of residual numbness and pain in the affected arm throughout the appeals period.  The disability is considered mild because the Veteran continues to enjoy use, albeit reduced, of the left arm.  His driving is limited to distances up to 18 miles. The Veteran has full abduction of his left shoulder and evidence of no appreciable spasm, but with slight loss of left hand grip, as noted on an October 2005 VA examination.  In the most recent January 2008 VA Compensation and Pension examination, the Veteran reported the only limitation he had with the use of his left arm was with driving and sleeping on the affected arm, which causes pain and additional numbness.   The Veteran reports no difficulty in the use of his left arm in the performance of activities of daily living.  Accordingly, the Board finds a rating of 20 percent, and no higher, is warranted for his left upper extremity radiculopathy. 


IV.  Extraschedular Considerations

In extraschedular considerations, the threshold factor is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations (or ratings) for that service-connected disability are inadequate.  Therefore, initially, there must be a comparison between the level of severity and symptomatology of the claimant's service-connected disability with the established criteria found in the rating schedule for that disability.  Thun v. Peake, 22 Vet. App. 111 (2008).  Under the approach prescribed by VA, if the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule, the assigned schedular evaluation is, therefore, adequate, and no referral is required.  

In the second step of the inquiry, however, if the schedular evaluation does not contemplate the claimant's level of disability and symptomatology and is found inadequate, the RO or Board must determine whether the claimant's exceptional disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  38 C.F.R. 3.321(b)(1) (related factors include "marked interference with employment" and "frequent periods of hospitalization").  When the rating schedule is inadequate to evaluate a claimant's disability picture and that picture has related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service for completion of the third step, a determination of whether, to accord justice, the claimant's disability picture requires the assignment of an extraschedular rating.  Id. 

On its face, in comparing the Veteran's disability level and symptomatology of the cervical stain disability to the rating schedule, the degree of disability presented throughout the entire period is contemplated by the rating schedule and the assigned ratings are, therefore, adequate for the Veteran's service-connected cervical strain disability.  The rating schedule focuses on range of motion and contemplates symptoms such as pain and functional loss.  Moreover, separate ratings were awarded for neurological impairment affecting the Veteran's left arm, as discussed above, so the rating schedule encompasses those symptoms as well.  The ratings schedule also provides for a separate rating for the Veteran's headaches, which have also been associated with the primary service-connected disability, if criteria for such a rating were met.  As for the left upper extremity radiculopathy, the rating criteria gives a broad range of limitations that can be accounted for in the rating.  The Veteran himself has claimed minimal limitation with regard to this impairment.  As for the Veteran's headaches, he has also made statements regarding their improvement over the course of the appeals period and described headaches of frequency and severity that fail to rise to a compensable level.  Furthermore, the Veteran does not experience any unusual or unique symptoms that the rating schedule does not consider.  Therefore, extraschedular consideration is not warranted for any of the above noted impairments.  


IV.  VA's Duties to Notify and Assist

Under applicable criteria, VA has certain notice and assistance obligations to claimants.  See 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  In this case, the Veteran was sent letters at several points in the appeal process, including in February 2004 and March 2006.  Furthermore, neither the Veteran, nor his representative, has either alleged, or demonstrated, any prejudice with regard to the content or timing of VA's notices or other development. See Shinseki v. Sanders, 129 U.S. 1696 (2009) (clarifying that the burden of showing that an error is harmful, or prejudicial, normally falls upon the party attacking the agency's determination).  

With regard to the duty to assist, the Veteran raised issues regarding the proper development of his claims file.  The VA received the Veteran's service treatment records, service personnel records, and all post-service VA and private treatment records identified by the Veteran and by other entities.  

Furthermore, the Veteran was afforded VA examinations of his cervical spine in February 2004, January 2005, and October 2005, and January 2008.  The examiners, medical professionals, performed their examinations and provided the Board with sufficient information to rate the Veteran's disability.  Therefore, the Board finds that the examination is adequate and contains sufficient information to decide the issue of entitlement to an increased rating.  38 C.F.R. § 3.159(c)(4); Barr v Nicholson, 21 Vet. App. 303 (2007).  The Board recognizes that the last examination was performed more than five years ago, however, the Veteran sent VA a list of all treatment related to his cervical spine, which are all of record.  Additionally, the Veteran does not contend additional worsening that would warrant another medical examination.    

The Board also obtained a March 2014 expert medical opinion from the Veterans Health Administration, which was used to further the Veteran's increased rating claim. 

In addition to the duty to assist provisions discussed above, the Board has duties when it conducts a hearing.  The Court held in Bryant v. Shinseki, 23 Vet. App. 488 (2010), that 38 C.F.R. 3.103(c)(2) requires that the RO official or VLJ who conducts a hearing fulfill two duties to comply with the above the regulation.  These duties consist of (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked.  Here, during the January 2010 Board hearing, the Veterans Law Judge who held the hearing specifically addressed the rating criteria for the Veteran's cervical strain disability by asking the Veteran a series of questions to elicit information regarding the Veteran's functional ability and residual effects of this disability.  He was also asked questions to determine whether additional relevant evidence existed that had not been obtained, such as whether he had recently received any treatment.  There is no indication that the Veteran was prejudiced in any way by the conduct of the Board hearing.  As such, the Board finds that, consistent with Bryant, the Veterans Law Judge who held the hearing complied with the duties set forth in 38 C.F.R. 3.103(c)(2), and that any error in notice provided during the hearing constitutes harmless error. 

With all relevant documentation obtained, the Board finds that no further development is required.


ORDER

A rating of 20 percent, and no higher, is granted for a cervical strain disability with headaches prior to August 2007, and a rating of 30 percent, and no higher, is granted from August 1, 2007 to the present, subject to the laws and regulations governing the award of monetary benefits.   

A separate rating for headaches is denied. 

A separate rating of 20 percent for the radiculopathy of the left upper extremity is granted, subject to the laws and regulations governing the award of monetary benefits.   


REMAND

As noted in the Introduction, the Veteran filed a formal TDIU claim in July 2006, and the Board previously remanded that claim.  The RO then granted TDIU in a February 2012 rating decision, with an effective date of October 12, 2010.  Considering that the Veteran's TDIU claim had been pending since 2006, it cannot be said that a 2010 effective date was a full grant of benefits.  

The RO stated in a conclusory fashion that the 2010 effective date was appropriate as this was the date as of which the Veteran met the schedular criteria for TDIU.  While that may be true, where the percentage requirements of 38 C.F.R. § 4.16(a) are not met, entitlement to benefits on an extraschedular basis may be considered when the Veteran is unable to secure and follow a substantially gainful occupation by reason of service-connected disabilities.  

Here, since 2009, the Veteran has been in pain management for the cervical strain disability.  In a May 2009 general examination for unemployability purposes, the examiner noted that the Veteran has significant pain medication which includes the placement and use of both the neurostimulator as well as an intrathecal pain medication infusion at the base of the skull, and is unable to obtain gainful employment as a result of treatment and the effects of such treatment.  The Veteran was awarded Social Security disability benefits in an October 2008 decision and OPM disability retirement as a result of the cervical strain disability.  These facts are sufficient enough to warrant referral to the Director of Compensation and Pension Service for consideration. 

Accordingly, the case is REMANDED for the following action:

1.  Refer the veteran's case to the Director of the Compensation and Pension Service for extra-schedular consideration for TDIU.

2.  Then, the RO should readjudicate the TDIU claim on the merits.  If the benefits sought are not granted, the Veteran and his representative should be furnished a SSOC and afforded a reasonable opportunity to respond before the record is returned to the Board for further review.

The Board intimates no opinion as to the ultimate outcome of the matter that the Board has remanded. The Veteran has the right to submit additional evidence and argument on that matter.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court 
of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner. See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



____________________________________________
MICHELLE L. KANE
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


